On Motion for Rehearing.
It was properly held by the trial court, and by this court in the original opinion, that the written contract was a nullity, and that appellee could not recover thereon. This holding had the effect of relegating appellee to recovery upon the quantum meruit, requiring him to show that he performed certain services at the instance, with the knowledge, and for the benefit of appellants, for a stipulated or reasonable amount. There was no evidence that appellee entered into any parol agreement with appellants concerning the transaction, or that appellee performed any services at the instance or for the special benefit of appellants, or that appellants agreed to pay appellee for his activities in getting San Pedro Avenue widened. Because of such failure in proving his case, he could not recover upon the quantum meruit.
The question of estoppel or acquiescence is not in the case. There was no proof that appellants knew appellee had any more interest in the street improvement than any other property owner on the street, or that his activities in the project were induced by any hope of reward other than the enhancement of the value of his property along with that of appellants and others similarly situated,
The public improvement enhanced alike the property of appellee, of appellants, and of all others facing the street, and there was no evidence that appellants were apprised of appellee's intention to charge them for his services in obtaining the consent of other property owners to the improvement. It is true that appellants executed the written contract sued on, but they as well as others testified that they executed the instrument upon the assurance of appellee, and in the belief, that it was a petition to secure the public improvement, with no intimation that it was a promise to pay appellee for his services in securing their *Page 907 
consent to the improvement. This testimony does not appear to have been denied by appellee, and while it may not have had the effect of defeating a written contract otherwise valid and enforceable, it must be given the effect of defeating appellee's claim that they entered into a parol or implied agreement to pay appellee for services for which they were not otherwise liable. In short, and again, the written contract being a nullity, no parol or implied contract was proven, and therefore appellee could not recover upon the quantum meruit.
Other questions are raised in the appeal, but as they probably will not occur upon another trial it is not deemed necessary to discuss them here.
This opinion, in which all concur, will be substituted for the original opinion, now withdrawn.
For the reasons stated, appellants' motion for rehearing is granted, the judgment will be reversed, and the cause remanded.